MAYOR and TOWN COUNCIL of the TOWN OF ELSMERE DELAWARE Consisting of RICHARD A. HEROLD, JOHN JAREMCHUK, PATRICIA L. FRANTZ, TOM NOVAK, CHARLES McKEWEN, JOANNE PERSONTI, and JOHN PASQUALE, Defendants Below, Appellant,
v.
JOHN DIFRANCESCO, Plaintiff Below, Appellee.
No. 360, 2007.
Supreme Court of Delaware.
Submitted: January 23, 2008.
Decided: January 30, 2008.
Before HOLLAND, BERGER and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 30th day of January 2008, the Court having considered this matter after oral argument and on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its well-reasoned decision dated June 28, 2007.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.